DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks/Arguments
Applicant’s Response to the Non-Final Rejection, received on 3 May 2022 (“Response”) is acknowledged. The Response appears to be a bona fide attempt at furthering prosecution and the Examiner will treat the Response as fully responsive. 
Applicant’s arguments with respect to claims 1-24 have been considered but are moot because the arguments are not persuasive to overcome the rejection or arguments do not apply to any of the references being used in the current rejection(s). 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “input interface”, “determination module”, “output interface” in claims 8, and 10-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Shlens et al. (US 2020/0364872 A1) in view of Li et al. (US 2018/0260793 A1).
a.	Regarding claim 1, Shlens discloses a method, comprising: 
obtaining, by each instance of a Recurrent Neural Network (RNN) included in a plurality of instances of the RNN and having a one-to-one correspondence with a respective Convolutional Neural Network (CNN) included in a plurality of CNNs (Shlens discloses that “convolutional RNN 105 includes convolutional LSTM neural network layers 108, 112, and 116. Each convolutional LSTM has a plurality of convolutional gates. A convolution applied by at least one of the convolutional gates is a 1x1 convolution” at Fig. 1-105 and ¶¶ 0025, 0029-0030, 0034-0035, 0045-0046);
 operating on, by the each instance of the RNN, the respective set of CNN-specific features, thereby generating a respective RNN output (Shlens discloses using different RCNNs to generate different temporary segmentations at Figs. 1-124 and 132 and ¶¶ 0032-0033, 0035, 0037);
 combining the respective RNN outputs of the respective instances of the RNN, wherein a majority of the combined RNN outputs indicates a final decision (Shlens discloses a final segmentation being generated from the temporary segmentations using CRNN at Fig. 1-138 and ¶ 0045-0046).
However, Shelns does not disclose a respective set of CNN-specific features extracted from a set of images of a damaged vehicle by the respective CNN, the respective CNNs included in the plurality of CNNs having different architectures, and the plurality of CNNs and the trained using historical vehicle total loss and repair (TLR) data; 
output indicative of a Total Loss or Repair (TLR) decision, the TLR decision being one of: the damaged vehicle corresponds to a total loss or the damaged vehicle corresponds to being repaired; 
outputs indicates a final Total Loss or Repair (TLR) decision indicative of one of: (i) the damaged vehicle is a total loss, or (ii) the damaged vehicle is to be repaired; and 
providing an indication of the final Total Loss or Repair (TLR) decision to at least one of a user interface or an application.
Li discloses a respective set of CNN-specific features extracted from a set of images of a damaged vehicle by the respective CNN, the respective CNNs included in the plurality of CNNs having different architectures, and the plurality of CNNs (Li discloses several CNN such as the pose CNN in the vehicle post classification and the exterior damage detection comprising a front bumper CNN, Hood CNN, and back bumper CNN” at Figs. 25-2504 and 2506 and ¶¶0178-0194. Specifically, “The vehicle pose classification engine 2504 uses a CNN to first predict the pose of the vehicle. The output of this CNN is one of eight (8) pose categories. For vehicles, the 8 categories may correspond to the eight (8) non-overlapping 45-degree sectors around the vehicle, i.e., front, left front corner, left side, back front corner, back, back right corner, right side, and right front sector. The CNN of the vehicle pose classification engine 2504 can be trained on a large number of auto claim images that have manually been labeled with the appropriate pose category” at ¶0195. “The exterior damage detection engine there is one CNN for each of the exterior parts   trained to predict damage to that part” comprising 24 exterior parts at ¶¶0196-0221) and the trained using historical vehicle total loss and repair (TLR) data (Li discloses using data related to vehicle loss and repairs as “Thousands of historical auto claims are stored in one or more databases, such as database 110 in FIG. 1, for training and testing of the disclosed system. The database also stored auto claim images and other pieces of information that come with a claim, such as vehicle make, model, color, age, and current market value, for example. The desired output of the disclosed machine learning system is the damage appraisal as prepared by a repair shop consisting of a list of parts that were repaired or replaced and the corresponding costs of repair, both for parts and labor. Another desired output is the determination of the loss type, namely, total loss, medium loss, or small loss, for example” at Fig. 1-110, Fig. 24, Fig. 25, Fig. 26 and ¶0172);
output indicative of a Total Loss or Repair (TLR) decision, the TLR decision being one of: the damaged vehicle corresponds to a total loss or the damaged vehicle corresponds to being repaired (Li discloses that “the machine learning system prepares a repair cost appraisal for the vehicle by looking up the damaged parts and labor cost in a database. The damaged parts list can be compared to a list of previously damaged parts prior to the occurrence of the current damage, and a final list of newly damaged parts is determined through subtraction of previously damaged parts. Some embodiments also take into account the geographical location, age of the vehicle, and other factors…. Additionally, some embodiments can classify a claim into categories as a total, medium, or small loss claim by taking the damaged parts list, repair cost estimation, and current age and monetary value of the vehicle as input to a classifier whose output is the loss type which takes the three values—total, medium and small. Any machine learning technique can be used for the classifier, e.g., logistic regression, decision tree, artificial neural network, support vector machines (SVM), and bagging. First, the system is trained on historical claims for which the outcome is known. Once the system parameters have been to achieve a desired degree of accuracy on a test set, the system can be used to perform the loss classification” at Fig. 24-2408, Fig. 25-2510, Fig. 26-2614; ¶¶0176-0177 and 231-233); 
wherein a majority of the combined outputs indicates a a final Total Loss or Repair (TLR) decision indicative of one of: (i) the damaged vehicle is a total loss, or (ii) the damaged vehicle is to be repaired (Li discloses that repair cost assessment and total/small loss is classified at Fig. 24-2408, Fig. 25-2510, Fig. 26-2614; ¶¶0176-0177 and 231-233; Li discloses that “the machine learning system prepares a repair cost appraisal for the vehicle by looking up the damaged parts and labor cost in a database. The damaged parts list can be compared to a list of previously damaged parts prior to the occurrence of the current damage, and a final list of newly damaged parts is determined through subtraction of previously damaged parts. Some embodiments also take into account the geographical location, age of the vehicle, and other factors…. Additionally, some embodiments can classify a claim into categories as a total, medium, or small loss claim by taking the damaged parts list, repair cost estimation, and current age and monetary value of the vehicle as input to a classifier whose output is the loss type which takes the three values—total, medium and small. Any machine learning technique can be used for the classifier, e.g., logistic regression, decision tree, artificial neural network, support vector machines (SVM), and bagging. First, the system is trained on historical claims for which the outcome is known. Once the system parameters have been to achieve a desired degree of accuracy on a test set, the system can be used to perform the loss classification” at Fig. 24-2408, Fig. 25-2510, Fig. 26-2614; ¶¶0176-0177 and 231-233); and
providing an indication of the final Total Loss or Repair (TLR) decision to at least one of a user interface or an application (Li discloses that “interface screen of an adjuster computing device connected via a communications interface to a server configured to automatically estimate repair costs” at Fig. 22 and ¶0163).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize process of exterior and interior damage detecting using CNNs of Li to Shlens’s CRNN for generating image segmentations.
The suggestion/motivation would have been to “[leverage] state-of-the-art computer vision and machine learning technologies to partially or fully automate the auto claims submission and settlement process, thereby introducing efficiencies in auto insurance claims processing. The system can be expanded to additional sensors and information sources as these become available on smartphone devices including, for instance, stereo/depth sensing modalities” (Li; ¶ 0057).
b.	Regarding claim 2, the combination applied in claim 1 discloses wherein:
the respective set of CNN-specific features extracted from the set of images of the damaged vehicle by the respective CNN includes a respective subset of CNN- specific features extracted from each image included in the set of images of the damaged vehicle (Li discloses several CNN such as the pose CNN in the vehicle post classification and the exterior damage detection comprising a front bumper CNN, Hood CNN, and back bumper CNN” at Figs. 25-2504 and 2506; Figs. 26-2608, 2610 and ¶¶0178-0194 and 233. Specifically, “The vehicle pose classification engine 2504 uses a CNN to first predict the pose of the vehicle. The output of this CNN is one of eight (8) pose categories. For vehicles, the 8 categories may correspond to the eight (8) non-overlapping 45-degree sectors around the vehicle, i.e., front, left front corner, left side, back front corner, back, back right corner, right side, and right front sector. The CNN of the vehicle pose classification engine 2504 can be trained on a large number of auto claim images that have manually been labeled with the appropriate pose category” at ¶0195. “The exterior damage detection engine there is one CNN for each of the exterior parts   trained to predict damage to that part” comprising 24 exterior parts at ¶¶0196-0221); and
operating on, by the each instance of the RNN (Li discloses that “background removal can be performed with image segmentation using Conditional Random Fields (CRF) realized as Recurrent Neural Networks (RNN)” at Fig. 5-502 and ¶ 0099), the respective set of CNN- specific features comprises sequentially operating on, by the each instance of the RNN, the respective subsets of CNN-specific features (Li discloses several CNN such as the pose CNN in the vehicle post classification and the exterior damage detection comprising a front bumper CNN, Hood CNN, and back bumper CNN” at Figs. 25-2504 and 2506; Figs. 26-2608, 2610 and ¶¶0178-0194 and 233. Specifically, “The vehicle pose classification engine 2504 uses a CNN to first predict the pose of the vehicle. The output of this CNN is one of eight (8) pose categories. For vehicles, the 8 categories may correspond to the eight (8) non-overlapping 45-degree sectors around the vehicle, i.e., front, left front corner, left side, back front corner, back, back right corner, right side, and right front sector. The CNN of the vehicle pose classification engine 2504 can be trained on a large number of auto claim images that have manually been labeled with the appropriate pose category” at ¶0195. “The exterior damage detection engine there is one CNN for each of the exterior parts, trained to predict damage to that part” comprising 24 exterior parts at ¶¶0196-0221).
c.	Regarding claim 3, the combination applied in claim 1 discloses further comprising selecting the set of images from a plurality of images of the damaged vehicle based on at least one of: image quality, image content, or a total number of images that are to be selected (Li discloses an exterior damage detection engine comprising damages of 24 exterior parts such as front bumper, back bumper, hood, and etc at ¶196. “[T]he exterior damage detection engine 2506 corresponds to an external part that is potentially visible from that pose. Thus, a part CNN sees only those images at its input that can have the part present in that post,” which related to the image content at ¶0222).
d.	Regarding claim 5, the combination applied in claim 1 discloses wherein:
the method further comprises obtaining the one or more types of other data corresponding to the damaged vehicle, the one or more other types of data including at least one of telematics data, drivability status data, point of impact data, accident report data, or video data corresponding to the damaged vehicle (Li discloses using data related to vehicle loss and repairs as “Thousands of historical auto claims are stored in one or more databases, such as database 110 in FIG. 1, for training and testing of the disclosed system. The database also stored auto claim images and other pieces of information that come with a claim, such as vehicle make, model, color, age, and current market value, for example. The desired output of the disclosed machine learning system is the damage appraisal as prepared by a repair shop consisting of a list of parts that were repaired or replaced and the corresponding costs of repair, both for parts and labor. Another desired output is the determination of the loss type, namely, total loss, medium loss, or small loss, for example” at Fig. 1-110, Fig. 24, Fig. 25, Fig. 26 and ¶0172); and
operating on, by the each instance of the RNN, the respective set of CNN- specific features thereby generating the respective RNN (Li discloses that “background removal can be performed with image segmentation using Conditional Random Fields (CRF) realized as Recurrent Neural Networks (RNN)” at Fig. 5-502 and ¶ 0099) output comprises operating on, by the each instance of the RNN, the one or more other types of data corresponding to the damaged vehicle in conjunction with the respective set of CNN-specific features thereby generating the respective RNN output (Li discloses several CNN such as the pose CNN in the vehicle post classification and the exterior damage detection comprising a front bumper CNN, Hood CNN, and back bumper CNN” at Figs. 25-2504 and 2506; Figs. 26-2608, 2610 and ¶¶0178-0194 and 233. Specifically, “The vehicle pose classification engine 2504 uses a CNN to first predict the pose of the vehicle. The output of this CNN is one of eight (8) pose categories. For vehicles, the 8 categories may correspond to the eight (8) non-overlapping 45-degree sectors around the vehicle, i.e., front, left front corner, left side, back front corner, back, back right corner, right side, and right front sector. The CNN of the vehicle pose classification engine 2504 can be trained on a large number of auto claim images that have manually been labeled with the appropriate pose category” at ¶0195. “The exterior damage detection engine there is one CNN for each of the exterior parts, trained to predict damage to that part” comprising 24 exterior parts at ¶¶0196-0221).
e.	Regarding claim 6, the combination applied in claim 1 discloses wherein at least one of: the damaged vehicle is a vehicle that is damaged via multiple points of impact, or the set of images includes only a single image (Li discloses using eight poses of categories to detect damages of 24 parts of the vehicle at Figs. 24, 25, 26 and ¶¶0178-0221 and 233).
f.  	 Regarding claim 7, the combination applied in claim 1 discloses wherein the set of images of the damaged vehicle includes multiple images of the damaged vehicle (Li discloses using eight poses of categories to detect damages of 24 parts of the vehicle at Figs. 24, 25, 26 and ¶¶0178-0221 and 233).
g.	Regarding claim 8, Shlens discloses an image processing system, comprising: 	a plurality of instances of a Recurrent Neural Network (RNN), each RNN instance coupled to a respective Convolutional Neural Network (CNN) of a plurality of CNNs having different architectures (Shlens discloses that “convolutional RNN 105 includes convolutional LSTM neural network layers 108, 112, and 116. Each convolutional LSTM has a plurality of convolutional gates. A convolution applied by at least one of the convolutional gates is a 1x1 convolution” at Fig. 1-105 and ¶¶ 0025, 0029-0030, 0034-0035, 0045-0046), thereby generating a respective RNN output (Shlens discloses using different RCNNs to generate different temporary segmentations at Figs. 1-124 and 132 and ¶¶ 0032-0033, 0035, 0037);
a determination module that combines the respective RNN outputs of the respective RNN instances, wherein a maiority of the combined RNN (Shlens discloses a final segmentation being generated from the temporary segmentations using CRNN at Fig. 1-138 and ¶ 0045-0046).
However, Shlens does not disclose an input interface via which a set of images of a damaged vehicle is obtained by the image processing system; 22059048.13 233886-30003Application No.: 16/874,175PATENT
the plurality of CNNs trained using historical vehicle total loss and repair data, and each RNN instance operating on a respective set of CNN-specific features extracted from a set of images of a damaged vehicle by the respective CNN;
output indicative of whether the damaged vehicle corresponds to a total loss or the damaged vehicle corresponds to being repaired;
wherein a majority of the combined outputs indicates a final Total Loss or Repair (TLR)TLR decision indicative of one of: (i) the damaged vehicle is a total loss, or (ii) the damaged vehicle is to be repaired; and 
an output interface via which an indication of the final Total Loss or Repair (TLR) decision is provided to at least one of a user interface or an application.
Li discloses an input interface via which a set of images of a damaged vehicle is obtained by the image processing system (Li discloses an interface which several images of the damages of the vehicle is displayed at Fig. 22 and ¶0163); 22059048.13 233886-30003Application No.: 16/874,175PATENT
the plurality of CNNs trained using historical vehicle total loss and repair data, and each RNN instance operating on a respective set of CNN-specific features extracted from a set of images of a damaged vehicle by the respective CNN (Li discloses several CNN such as the pose CNN in the vehicle post classification and the exterior damage detection comprising a front bumper CNN, Hood CNN, and back bumper CNN” at Figs. 25-2504 and 2506 and ¶¶0178-0194. Specifically, “The vehicle pose classification engine 2504 uses a CNN to first predict the pose of the vehicle. The output of this CNN is one of eight (8) pose categories. For vehicles, the 8 categories may correspond to the eight (8) non-overlapping 45-degree sectors around the vehicle, i.e., front, left front corner, left side, back front corner, back, back right corner, right side, and right front sector. The CNN of the vehicle pose classification engine 2504 can be trained on a large number of auto claim images that have manually been labeled with the appropriate pose category” at ¶0195. “The exterior damage detection engine there is one CNN for each of the exterior parts   trained to predict damage to that part” comprising 24 exterior parts at ¶¶0196-0221) and the trained using historical vehicle total loss and repair (TLR) data (Li discloses using data related to vehicle loss and repairs as “Thousands of historical auto claims are stored in one or more databases, such as database 110 in FIG. 1, for training and testing of the disclosed system. The database also stored auto claim images and other pieces of information that come with a claim, such as vehicle make, model, color, age, and current market value, for example. The desired output of the disclosed machine learning system is the damage appraisal as prepared by a repair shop consisting of a list of parts that were repaired or replaced and the corresponding costs of repair, both for parts and labor. Another desired output is the determination of the loss type, namely, total loss, medium loss, or small loss, for example” at Fig. 1-110, Fig. 24, Fig. 25, Fig. 26 and ¶0172);
output indicative of whether the damaged vehicle corresponds to a total loss or the damaged vehicle corresponds to being repaired (Li discloses that “the machine learning system prepares a repair cost appraisal for the vehicle by looking up the damaged parts and labor cost in a database. The damaged parts list can be compared to a list of previously damaged parts prior to the occurrence of the current damage, and a final list of newly damaged parts is determined through subtraction of previously damaged parts. Some embodiments also take into account the geographical location, age of the vehicle, and other factors…. Additionally, some embodiments can classify a claim into categories as a total, medium, or small loss claim by taking the damaged parts list, repair cost estimation, and current age and monetary value of the vehicle as input to a classifier whose output is the loss type which takes the three values—total, medium and small. Any machine learning technique can be used for the classifier, e.g., logistic regression, decision tree, artificial neural network, support vector machines (SVM), and bagging. First, the system is trained on historical claims for which the outcome is known. Once the system parameters have been to achieve a desired degree of accuracy on a test set, the system can be used to perform the loss classification” at Fig. 24-2408, Fig. 25-2510, Fig. 26-2614; ¶¶0176-0177 and 231-233); 
wherein a majority of the combined outputs indicates a final Total Loss or Repair (TLR) decision indicative of one of: (i) the damaged vehicle is a total loss, or (ii) the damaged vehicle is to be repaired (Li discloses that repair cost assessment and total/small loss is classified at Fig. 24-2408, Fig. 25-2510, Fig. 26-2614; ¶¶0176-0177 and 231-233; Li discloses that “the machine learning system prepares a repair cost appraisal for the vehicle by looking up the damaged parts and labor cost in a database. The damaged parts list can be compared to a list of previously damaged parts prior to the occurrence of the current damage, and a final list of newly damaged parts is determined through subtraction of previously damaged parts. Some embodiments also take into account the geographical location, age of the vehicle, and other factors…. Additionally, some embodiments can classify a claim into categories as a total, medium, or small loss claim by taking the damaged parts list, repair cost estimation, and current age and monetary value of the vehicle as input to a classifier whose output is the loss type which takes the three values—total, medium and small. Any machine learning technique can be used for the classifier, e.g., logistic regression, decision tree, artificial neural network, support vector machines (SVM), and bagging. First, the system is trained on historical claims for which the outcome is known. Once the system parameters have been to achieve a desired degree of accuracy on a test set, the system can be used to perform the loss classification” at Fig. 24-2408, Fig. 25-2510, Fig. 26-2614; ¶¶0176-0177 and 231-233); and 
an output interface via which an indication of the final Total Loss or Repair (TLR) decision is provided to at least one of a user interface or an application (Li discloses that “interface screen of an adjuster computing device connected via a communications interface to a server configured to automatically estimate repair costs” at Fig. 22 and ¶0163).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize process of exterior and interior damage detecting using CNNs of Li to Shlens’s CRNN for generating image segmentations.
The suggestion/motivation would have been to “[leverage] state-of-the-art computer vision and machine learning technologies to partially or fully automate the auto claims submission and settlement process, thereby introducing efficiencies in auto insurance claims processing. The system can be expanded to additional sensors and information sources as these become available on smartphone devices including, for instance, stereo/depth sensing modalities” (Li; ¶ 0057).
h.	Regarding claim 10, the combination applied in claim 8 discloses wherein:
the respective set of CNN-specific features extracted from the set of images of the damaged vehicle by the respective CNN includes a respective subset of CNN-specific features extracted from each image included in the set of images of the damaged vehicle (Li discloses several CNN such as the pose CNN in the vehicle post classification and the exterior damage detection comprising a front bumper CNN, Hood CNN, and back bumper CNN” at Figs. 25-2504 and 2506; Figs. 26-2608, 2610 and ¶¶0178-0194 and 233. Specifically, “The vehicle pose classification engine 2504 uses a CNN to first predict the pose of the vehicle. The output of this CNN is one of eight (8) pose categories. For vehicles, the 8 categories may correspond to the eight (8) non-overlapping 45-degree sectors around the vehicle, i.e., front, left front corner, left side, back front corner, back, back right corner, right side, and right front sector. The CNN of the vehicle pose classification engine 2504 can be trained on a large number of auto claim images that have manually been labeled with the appropriate pose category” at ¶0195. “The exterior damage detection engine there is one CNN for each of the exterior parts, trained to predict damage to that part” comprising 24 exterior parts at ¶¶0196-0221); and
each instance of the RNN (Li discloses that “background removal can be performed with image segmentation using Conditional Random Fields (CRF) realized as Recurrent Neural Networks (RNN)” at Fig. 5-502 and ¶ 0099) sequentially operates on the respective subsets of CNN-specific features (Li discloses several CNN such as the pose CNN in the vehicle post classification and the exterior damage detection comprising a front bumper CNN, Hood CNN, and back bumper CNN” at Figs. 25-2504 and 2506; Figs. 26-2608, 2610 and ¶¶0178-0194 and 233. Specifically, “The vehicle pose classification engine 2504 uses a CNN to first predict the pose of the vehicle. The output of this CNN is one of eight (8) pose categories. For vehicles, the 8 categories may correspond to the eight (8) non-overlapping 45-degree sectors around the vehicle, i.e., front, left front corner, left side, back front corner, back, back right corner, right side, and right front sector. The CNN of the vehicle pose classification engine 2504 can be trained on a large number of auto claim images that have manually been labeled with the appropriate pose category” at ¶0195. “The exterior damage detection engine there is one CNN for each of the exterior parts, trained to predict damage to that part” comprising 24 exterior parts at ¶¶0196-0221).
i.	Regarding claim 11, claim 11 is analogous and corresponds to claim 3. See rejection of claim 3 for further explanation.
j.	Regarding claim 12, the combination applied in claim 8 discloses wherein each CNN of the plurality of CNNs is selected for inclusion in the image processing system based on respective accuracies of Total Loss or Repair (TLR) decisions generated based on different combinations of different types of CNNs, the each CNN included in the different types of CNNs (Li discloses using a pose classification and an exterior damage detection engine that are different structures of CNN at Figs. 25-2504 and 2506; Figs. 26-2608, 2610 and ¶¶0178-0194 and 233. Specifically, “The vehicle pose classification engine 2504 uses a CNN to first predict the pose of the vehicle. The output of this CNN is one of eight (8) pose categories. For vehicles, the 8 categories may correspond to the eight (8) non-overlapping 45-degree sectors around the vehicle, i.e., front, left front corner, left side, back front corner, back, back right corner, right side, and right front sector. The CNN of the vehicle pose classification engine 2504 can be trained on a large number of auto claim images that have manually been labeled with the appropriate pose category” at ¶0195. “The exterior damage detection engine there is one CNN for each of the exterior parts, trained to predict damage to that part” comprising 24 exterior parts at ¶¶0196-0221).
k.	Regarding claim 13, claim 13 is analogous and corresponds to claim 5. See rejection of claim 5 for further explanation.
l.	Regarding claim 14, the combination applied in claim 8 discloses wherein the damaged vehicle includes multiple points of impact (Li discloses using eight poses of categories to detect damages of 24 parts of the vehicle at Figs. 24, 25, 26 and ¶¶0178-0221 and 233).
m.	Regarding claim 15, the combination applied in claim 8 discloses where the set of images of a damaged vehicle includes multiple images of the damaged vehicle (Li discloses using eight poses of categories to detect damages of 24 parts of the vehicle at Figs. 24, 25, 26 and ¶¶0178-0221 and 233).
n.	Regarding claim 16, Li discloses an image processing system, comprising: one or more processors (Shlens discloses that “[t]he term “data processing apparatus” refers to data processing hardware and encompasses all kinds of apparatus, devices, and machines for processing data, including by way of example a programmable processor, a computer, or multiple processors or computers. The apparatus can also be, or further include, special purpose logic circuitry, e.g., an FPGA (field programmable gate array) or an ASIC (application specific integrated circuit). The apparatus can optionally include, in addition to hardware, code that creates an execution environment for computer programs, e.g., code that constitutes processor firmware, a protocol stack, a database management system, an operating system, or a combination of one or more of them” at ¶ 0075); 
and one or more tangible, non-transitory computer-readable media storing computer- executable instructions that, when executed by the one or more processors, cause the image processing system (Shlens discloses “Computer readable media suitable for storing computer program instructions and data include all forms of non volatile memory, media and memory devices, including by way of example semiconductor memory devices, e.g., EPROM, EEPROM, and flash memory devices; magnetic disks, e.g., internal hard disks or removable disks; magneto optical disks; and CD ROM and DVD-ROM disks” at ¶ 0081).
Moreover, rest of the claim limitations are analogous and corresponds to claim 1. See rejection of claim 1 for further explanation.
o.	Regarding claims 17-19 and 21, claims 17-19 and 21 are analogous and correspond to claims 11, 10, 12, and 13, respectively. See rejection of claims 11, 10, 12, and 13 for further explanation.
p.	Regarding claim 22, the combination applied in claim 16 discloses wherein the set of images of the damaged vehicle includes a plurality of images of the damaged vehicle (Li discloses using eight poses of categories to detect damages of 24 parts of the vehicle at Figs. 24, 25, 26 and ¶¶0178-0221 and 233).
q.	Regarding claim 23, the combination applied in claim 16 discloses wherein the set of images of the damaged vehicle includes only a single image of the damaged vehicle (Li discloses using eight poses of categories to detect damages of 24 parts of the vehicle at Figs. 24, 25, 26 and ¶¶0178-0221 and 233).
r.	Regarding claim 24, the combination applied in claim 16 discloses wherein the damaged vehicle includes multiple points of impact (Li discloses using eight poses of categories to detect damages of 24 parts of the vehicle at Figs. 24, 25, 26 and ¶¶0178-0221 and 233).

Conclusion
Following is a reference pertinent to the claimed invention:
Gastineau et al. (US 2021/0103817 A1): A method, non-transitory computer readable medium, and apparatus that improves automated damage appraisal includes analyzing one or more obtained images of property using a deep neural network with multiple hidden layers of units between an input and output and which has stored knowledge data encoded from one or more stored property damage images to identify which area of the property has damage. Damage data on an extent of the damage in the identified area of the property is determined using the deep neural network which has stored knowledge data encoded from one or more stored property damage images. The identified damaged part and may be used to determine one or more adjacent parts based on the vehicle information and the repair operation type.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W LEE/Primary Examiner, Art Unit 2664